Lane, C. J.
It is not doubted that the plaintiff may recover from the defendant one-fifteenth of the two lots, being his original share, as the suit was brought within the time saved *after [137 the disability was removed. But the plaintiff claims that the effect of the proceedings in partition is such as to interrupt the possessory right, and extends the protection of minority to what ever land he may lawfully claim in the tract.
We can not admit the soundness of this position. Adams was in possession, the statute was running in his favor, and cut off the right of action belonging to the two eldest sons. The right of the younger was preserved by his minority. We have just decided that this privilege was personal only, and did not protect the others. Moore et al. V. Armstrong et al., ante, 11. The three heirs held a right in common in the lots, which the defendant occupied, and the statute extinguished the claims of two. The two could not evade this consequence by a sale to the third, or by any other act of theirs, for the statute had cut off their right of action.
The verdict is reduced to one-fifteenth.
Judgment for the plaintiff.